Defendant’s "inferential bolstering” claim is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that any "inferential bolstering” error that may have occurred in this case was rendered harmless by the overwhelming evidence of guilt (People v Johnson, 57 NY2d 969).
We find that the sentence was not unduly influenced by the court’s consideration of an uncharged crime (see, People v Migliore, 150 AD2d 169, lv denied 74 NY2d 815), and was otherwise a proper exercise of discretion. Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Mazzarelli, JJ.